          Case: 2:20-cv-03843-MHW-KAJ Doc #: 12 Filed: 08/10/20 Page: 1 of 1 PAGEID #: 58
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 SouthernDistrict
                                             __________   Districtofof__________
                                                                       Ohio


         League of Women Voters of Ohio, et al.                )
                             Plaintiff                         )
                                v.                             )      Case No.     2:20-cv-03843-MHW-KAJ
                        Frank LaRose                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Frank LaRose, Ohio Secretary of State                                                               .


Date:          08/10/2020                                                                /s/ Ann Yackshaw
                                                                                         Attorney’s signature


                                                                                     Ann Yackshaw (0090623)
                                                                                     Printed name and bar number
                                                                                      Ohio Attorney General
                                                                                   Constitutional Offices Section
                                                                                   30 E. Broad Street, 16th Floor
                                                                                      Columbus, Ohio 43215
                                                                                               Address

                                                                            Ann.Yackshaw@OhioAttorneyGeneral.gov
                                                                                            E-mail address

                                                                                          (614) 466-2872
                                                                                          Telephone number

                                                                                          (614) 728-7592
                                                                                             FAX number




                                                 &(57,),&$7(2)6(59,&(

 ,KHUHE\FHUWLI\WKDWRQ$XJXVW10WKHIRUHJRLQJZDVILOHGHOHFWURQLFDOO\1RWLFHRIWKLVILOLQJZLOOEHVHQWWRDOO
 SDUWLHVIRUZKRPFRXQVHOKDVHQWHUHGDQDSSHDUDQFHE\RSHUDWLRQRIWKH&RXUW¶VHOHFWURQLFILOLQJV\VWHP3DUWLHVPD\
 DFFHVVWKLVILOLQJWKURXJKWKH&RXUW¶VV\VWHP,IXUWKHUFHUWLI\WKDWDFRS\RIWKHIRUHJRLQJKDVEHHQVHUYHGE\HPDLORU
 IDFVLPLOHXSRQDOOSDUWLHVIRUZKRPFRXQVHOKDVQRW\HWHQWHUHGDQDSSHDUDQFHDQGXSRQDOOFRXQVHOZKRKDYHQRWHQWHUHG
 WKHLUDSSHDUDQFHYLDWKHHOHFWURQLFV\VWHP
                                                                                            V$QQ<DFNVKDZ
                                                                                            $QQ<DFNVKDZ  
                                                                                            $VVLVWDQW$WWRUQH\*HQHUDO
